           Case 1:18-cv-02470-CJN Document 15 Filed 11/21/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

AMERICAN OVERSIGHT,                 )
                                    )
                        Plaintiff,  )                 Civil Action No. 18-2470 (CJN)
                                    )
      v.                            )
                                    )
FEDERAL EMERGENCY                   )
MANAGEMENT AGENCY,                  )
                                    )
                        Defendant.  )
____________________________________)

                                   JOINT STATUS REPORT

       Pursuant to the Court’s Minute Order dated August 22, 2019, the parties respectfully

submit this joint status report for this Freedom of Information Act case.

       The agency has advised that it completed its production of non-exempt, responsive

records.

       Plaintiff has advised that it is in the process of completing its review of the releases.

       The parties respectfully request that the Court allow them additional time to try to resolve

any issues without the Court’s involvement and propose filing another joint status report on or

before January 9, 2020, unless a stipulation of dismissal is filed on or before that date.
        Case 1:18-cv-02470-CJN Document 15 Filed 11/21/19 Page 2 of 2



Dated: November 21, 2019

                                          Respectfully submitted,

/s/ Katherine M. Anthony                  JESSIE K. LIU, D.C. Bar # 472845
Katherine M. Anthony                      United States Attorney
DC Bar No. 1630524
(admitted pro hac vice)                   DANIEL F. VAN HORN, D.C. Bar # 924092
Austin R. Evers                           Chief, Civil Division
D.C. Bar No. 1006999
John E. Bies                              By: /s/ Marsha W. Yee
D.C. Bar No. 483730                       MARSHA W. YEE
AMERICAN OVERSIGHT                        Assistant United States Attorney
1030 15th Street NW, B255                 Civil Division
Washington, DC 20005                      United States Attorney’s Office
(202) 897-3918                            555 4th Street, N.W.
katherine.anthony@americanoversight.org   Washington, D.C. 20530
austin.evers@americanoversight.org        Telephone: (202) 252-2539
john.bies@americanoversight.org           Email: Marsha.Yee@usdoj.gov

Counsel for Plaintiff                     Counsel for Defendant
